Exhibit 10.4

THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), entered into
as of May 10, 2006, amended as of January 1, 2008, amended and restated as of
October 31, 2008, further amended as of March 19, 2010, further amended and
restated effective as of January 1, 2012, and further amended and restated
effective as of December 16, 2014, by and between Gary Kolstad (the
“Executive”), residing at the address currently on file with CARBO Ceramics
Inc., a Delaware corporation (the “Company”), and the Company.

WITNESSETH

WHEREAS, the Company wishes to employ the Executive as President and Chief
Executive Officer of the Company and the Executive wishes to serve the Company
in such capacity.

NOW, THEREFORE, in consideration of the conditions and covenants set forth
herein, it is agreed as follows:

1. Employment, Duties and Agreements.

(a) The Company hereby employs the Executive, and the Executive hereby agrees to
be employed by the Company during the Term, as the Company’s President and Chief
Executive Officer on the terms and conditions set forth herein, “Term” shall
mean the period commencing on June 1, 2006 (the “Effective Date”) and ending on
December 31, 2007; provided, that the Term shall be extended automatically for
successive one-year periods, at the rate of Base Salary and on other terms then
in effect pursuant to this Agreement, unless written notice of an election not
to extend is given by either party to the other at least ninety (90) days prior
to the date the Term would then otherwise expire absent its extension; provided,
that the Term may be terminated prior to its scheduled expiration date in
accordance with Section 3 hereof. Upon any expiration of the Term, the
Executive’s employment with the Company shall be at will.

(b) The Executive shall have such responsibilities and duties as the Board of
Directors of the Company (the “Board”) may from time to time reasonably
determine consistent with the Executive’s position as President and Chief
Executive Officer of the Company. In rendering his services hereunder, the
Executive shall be subject to, and shall act in accordance with, all reasonable
instructions and directions of the Board and all applicable policies and rules
thereof. The Executive shall devote the Executive’s full working time to the
performance of the Executive’s responsibilities and duties hereunder. During the
Term, the Executive will not, without the prior written consent of the Board,
render services, whether or not compensated, to any other person or entity as an
employee, independent contractor, director or otherwise; provided, however, that
nothing herein shall restrict the Executive from rendering services to
not-for-profit organizations, including, without limitation, any country club of
which he is a member, or managing the Executive’s personal investments during
the Executive’s non-working time.

(c) During the Term, the Executive will not engage in any other business
affiliation with respect to any entity, including, without limitation, the
establishment of a proprietorship or the participation in a partnership or joint
venture, or acquire any equity interest in any entity (other than the Company)
if (i) such engagement or ownership would interfere with the full-time
performance of his responsibilities and duties hereunder or (ii) such entity is
engaged in any of the businesses of the Company or its subsidiaries, including
without limitation, the production, supply or distribution of proppants used in
the hydraulic fracturing of natural gas and oil wells. The Executive represents
and warrants that, as of the Effective Date, the Executive will not be engaged
in any such business affiliation and will not own any such equity interests.

2. Compensation. During the Term, the Executive shall be entitled to the
following compensation.

(a) Effective as of January 1, 2014, the Company shall pay the Executive a base
salary at the rate of $800,000 per annum, payable in accordance with the
Company’s normal payroll practices (“Base Salary”). The Board shall have the
right to review the Executive’s performance and compensation from time to time
and may, in its sole discretion, increase his Base Salary based on such factors
as the Board deems appropriate.

(b) (i) Subject to Section 2(b)(ii), the Executive will be paid an incentive
bonus (the “Incentive Bonus”) with respect to the 2015 fiscal year and each
fiscal year of the Term thereafter pursuant to the Company’s Annual Incentive
Arrangement, as amended from time to time (the “AIA”); provided, that for
purposes of the Executive’s annual bonus under the AIA, “X” (as used in
Section 5(a) of the AIA) shall mean (x) 0.5% with respect to the Company’s EBIT
(as defined in the AIA) up to $75,000,000 and (y) 0.9% with respect to the
Company’s EBIT in excess of $75,000,000. Any such Incentive Bonus paid pursuant
to this Section 2(b)(i) shall be paid to the Executive



--------------------------------------------------------------------------------

in accordance with the terms of the AIA; provided, however, that the second
proviso in Section 5(a) of the AIA, all of Section 7 of the AIA and all of
Section 8 of the AIA shall each not apply to any Incentive Bonus paid pursuant
to this Section 2(b)(i).

(ii) With respect to each fiscal year during the Term that commences following
the date on which grants of Awards may no longer be made under the 2014 CARBO
Ceramics Inc. Omnibus Incentive Plan, the Executive’s Incentive Bonus with
respect to such fiscal year will be equal to the sum of (i) 0.5% of the
Company’s EBIT up to $75,000,000, plus (ii) 0.9% of EBIT in excess of
$75,000,000. Any Incentive Bonus paid pursuant to this Section 2(b)(ii) shall be
paid to the Executive as soon as practicable and in any event no later than the
earlier of (i) thirty (30) days after the completion of the audited financial
statements and determination of EBIT (the “EBIT Determination Date”) for such
fiscal year and (ii) two and one half (2 1/2) months following the end of such
fiscal year.

(c) The Executive shall be entitled to four (4) weeks of paid vacation during
each calendar year of the Term in accordance with the Company’s standard
vacation policy and practices. The Executive shall take vacations only at such
times as are consistent with reasonable business needs of the Company.

(d) The Company shall reimburse the Executive for all reasonable, ordinary and
necessary expenses incurred by the Executive in the performance of the
Executive’s duties hereunder, provided that the Executive accounts to the
Company for such expenses in a manner reasonably prescribed by the Company.

(e) The Executive shall be entitled to such benefits and perquisites as are
generally made available to senior executive officers of the Company.

3. Early Termination of the Term. The Term shall terminate prior to its
scheduled expiration date upon the occurrence of any of the following events.

(a) The Term and the Executive’s employment hereunder shall terminate upon
written notice to the Executive by the Company specifying Disability as the
basis for such termination. In respect of such termination, the Company shall
pay to the Executive (i) within thirty (30) days after such termination, the
Executive’s earned but unpaid Base Salary, earned but unused vacation
(determined in accordance with the Company’s standard vacation policy and
practices) and reimbursement for expenses incurred (in accordance with
Section 2(d) hereof), all as of the date of such termination (the “Accrued
Obligations”), and (ii) as soon as practicable and in any event no later than
the earlier of (x) the date on which all other AIA Participants (as defined in
the AIA) receive payment of their AIA Awards (as defined in the AIA) in respect
of the fiscal year in which such termination takes place (or the EBIT
Determination Date for such fiscal year if Section 2(b)(ii) applies or no such
payments are approved to other AIA Participants) and (y) two and one half (2
1/2) months following the end of such fiscal year, an amount equal to the
Incentive Bonus for such fiscal year (calculated in accordance with the first
sentence of Section 2(b)(i) or (ii), as applicable) multiplied by a fraction,
the numerator of which is the number of days in the period commencing on
January 1 of such fiscal year and ending on the date of such termination
(inclusive) and the denominator of which is 365 (the “Termination Bonus
Amount”). The Executive shall not be entitled to any further compensation or
payments under this Agreement. “Disability” shall mean a physical or mental
impairment of the Executive that (A) qualifies the Executive for (x) disability
benefits under any long-term disability plan maintained by the Company or
(y) Social Security disability benefits or (B) has prevented or, at the date of
determination, will reasonably be likely to prevent, the Executive from
performing the essential functions of his position for a period of six
(6) consecutive months. The existence of a Disability shall be determined by the
Board in its absolute discretion. The Executive agrees to submit to medical
examinations by a licensed medical doctor selected by the Board to determine
whether a Disability exists, as the Board may request from time to time.

(b) The Company may terminate the Term and the Executive’s employment hereunder
for Cause. Termination for Cause shall be effective upon written notice to the
Executive by the Company specifying that such termination is for Cause. In
respect of such termination, the Company shall pay to the Executive, within
thirty (30) days after such termination, the Accrued Obligations. The Executive
shall not be entitled to any further compensation or payments under this
Agreement. “Cause” shall mean: (i) any material violation by the Executive of
this Agreement; (ii) any failure by the Executive substantially to perform his
duties hereunder; (iii) any act or omission involving dishonesty, fraud, willful
misconduct or gross negligence on the part of the Executive that is or may be
materially injurious to the Company; and (iv) any felony or other crime
involving moral turpitude committed by the Executive. If the basis for
terminating the Executive’s employment for Cause is the result of a violation or
failure described in clause (i) or (ii) of the foregoing definition of “Cause”
and the majority of the Board (excluding the Executive, if he is a member

 

2



--------------------------------------------------------------------------------

of the Board) reasonably determines that such violation or failure is capable of
being remedied, the Board shall give the Executive thirty (30) days’ prior
written notice of the Company’s intent to terminate the Executive’s employment
for Cause, which notice shall set forth the violation or failure forming the
basis for the determination to terminate the Executive’s employment for Cause.
The Executive shall have the right to remedy such violation or failure within a
reasonable period of time (as determined by the Board), provided that the
Executive begins to take appropriate steps to remedy such violation or failure
within ten (10) days of the date of such written notice and diligently
prosecutes such efforts thereafter. The Term and the Executive’s employment
hereunder may not be terminated for Cause unless a majority of the Board
(excluding the Executive, if he is a member of the Board) finds in good faith
that termination for Cause is justified and, if the basis for terminating the
Executive’s employment for Cause arises as a result of a violation or failure
described in clause (i) or (ii) of the definition of “Cause”, that the violation
or failure has not been remedied within the period of time designated by the
Board or that there is no reasonable prospect that the Executive will remedy the
violation or failure forming the basis for terminating his employment for Cause.

(c) The Term and the Executive’s employment hereunder shall terminate upon the
death of the Executive. In respect of such termination, the Company shall pay to
the Executive’s estate or any beneficiary previously designated by the Executive
in writing (a “Designated Beneficiary”) (i) within thirty (30) days after such
termination, the Accrued Obligations, and (ii) as soon as practicable and in any
event no later than the earlier of (x) the date on which all other AIA
Participants receive payment of their AIA Awards in respect of the fiscal year
in which such termination takes place (or the EBIT Determination Date for such
fiscal year if Section 2(b)(ii) applies or no such payments are approved to
other AIA Participants) and (y) two and one half (2 1/2) months following the
end of such fiscal year, an amount equal to the Termination Bonus Amount for
such fiscal year. The Executive, his estate and his Designated Beneficiary shall
not be entitled to any further compensation or payments under this Agreement.

(d) The Company may terminate the Term and the Executive’s employment hereunder
at any time without Cause. Such termination without Cause shall be communicated
by written notice to the Executive from the Company and shall be effective as of
the date on which the Executive experiences a “separation from service” within
the meaning of Section 1.409A-1(h) of the Treasury Regulations (as amended)
promulgated under the United States Internal Revenue Code of 1986 (as amended)
(“Separation from Service”). In respect of such termination, the Company shall
pay to the Executive (i) within thirty (30) days after such Separation from
Service, the Accrued Obligations, and (ii) as soon as practicable and in any
event no later than the earlier of (x) the date on which all other AIA
Participants receive payment of their AIA Awards in respect of the fiscal year
in which such Separation from Service takes place (or the EBIT Determination
Date for such fiscal year if Section 2(b)(ii) applies or no such payments are
approved to other AIA Participants) and (y) two and one half (2 1/2) months
following the end of such fiscal year, an amount equal to the Termination Bonus
Amount for such fiscal year. In addition, in consideration for the Executive’s
execution, within seventy-five (75) days following the Executive’s Separation
from Service, of a general release of claims in form and substance satisfactory
to the Company, the Company shall pay to the Executive (or to the Executive’s
estate or Designated Beneficiary, if the Executive should die during the payout
period described in this sentence) an amount equal to two times (2x) the
Executive’s Base Salary (at the level in effect immediately preceding such
Separation from Service) (the “Severance Payment”) as follows: (A) on the
seventy-fifth (75th) day following the Separation from Service, a lump sum equal
to the lesser of (I) the Severance Payment or (II) the amount described in
Section 1.409A-1(b)(9)(iii)(A) of the Treasury Regulations (as amended)
promulgated under the United States Internal Revenue Code of 1986 (as amended)
for the year in which the Separation from Service occurs and (B) the remainder
of the Severance Payment (if any) in equal installments, in accordance with the
Company’s normal payroll practices, over the eighteen (18)-month period
commencing on the earlier to occur of (I) the six (6)-month anniversary of the
date of the Executive’s Separation from Service or (II) the Executive’s death.
The Executive (or his estate or Designated Beneficiary) shall not be entitled to
any further compensation or payments under this Agreement. In no event shall any
portion of the Severance Payment be paid later than December 31 of the second
year following the year in which the Separation from Service occurs. The
Severance Payment will not constitute compensation for any purpose under any
retirement plan or other employee benefit plan, program, arrangement or
agreement of the Company, and no period during which the Severance Payment is
being paid shall constitute a period of employment with the Company for any such
purposes.

(e) During the one-year period following a Change in Control of the Company, the
Company may terminate the Term and the Executive’s employment hereunder without
Cause or the Executive may voluntarily terminate the Term and his employment
hereunder for Good Reason. If such termination is made by the Company without
Cause,

 

3



--------------------------------------------------------------------------------

it shall be communicated by written notice to the Executive from the Company and
shall be effective upon the Executive’s Separation from Service. In respect of
any such termination, in lieu of all other amounts or benefits to which the
Executive would otherwise be entitled pursuant to any other provisions of
Section 3 of this Agreement, the Company shall pay to the Executive (or to the
Executive’s estate or Designated Beneficiary, if the Executive should die during
the payout period described in this sentence) (i) within thirty (30) days after
such Separation from Service, the Accrued Obligations and (ii) an amount equal
to the sum of (A) the Incentive Bonus with respect to the fiscal year
immediately preceding the fiscal year in which such Separation from Service
takes place (calculated in accordance with the first sentence of Section 2(b)(i)
or (ii), as applicable) multiplied by a fraction, the numerator of which is the
number of days in the period commencing on January 1 of the fiscal year in which
such Separation from Service takes place and ending on the date of such
Separation from Service (inclusive) and the denominator of which is 365 and
(B) two times (2x) the Executive’s Base Salary (at the level in effect
immediately preceding such Separation from Service) (together, the “CiC
Severance Payment”) as follows: (A) within two and one half (2  1⁄2) months
following the Separation from Service, a lump sum equal to the lesser of (I) the
CiC Severance Payment or (II) the amount described in
Section 1.409A-1(b)(9)(iii)(A) of the Treasury Regulations (as amended)
promulgated under the United States Internal Revenue Code of 1986 (as amended)
for the year in which the Separation from Service occurs and (B) the remainder
of the CiC Severance Payment (if any) in equal installments, in accordance with
the Company’s normal payroll practices, over the eighteen (18)-month period
commencing on the earlier to occur of (I) the six (6)-month anniversary of the
date of the Executive’s Separation from Service or (II) the Executive’s death.
The Executive (or his estate or Designated Beneficiary) shall not be entitled to
any further compensation or payments under this Agreement. In no event shall any
portion of the CiC Severance Payment be paid later than December 31 of the
second year following the year in which the Separation from Service occurs. The
CiC Severance Payment will not constitute compensation for any purpose under any
retirement plan or other employee benefit plan, program, arrangement or
agreement of the Company, and no period during which the CiC Severance Payment
is being paid shall constitute a period of employment with the Company for any
such purposes.

(f) For purposes of Section 3(e) hereof:

(1) “Change in Control” shall mean (i) the occurrence of a change in control of
the Company of a nature that would be required to be reported or is reported in
response to Item 5.01 of the current report on Form 8-K, as in effect on the
Effective Date, pursuant to Sections 13 or 15(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”); or (ii) any “Person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s outstanding securities (other than any
Person who was a “beneficial owner” of securities of the Company representing
30% or more of the combined voting power of the Company’s outstanding securities
prior to the Effective Date); or (iii) individuals who constitute the Board on
the Effective Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the members of the Board, provided that any person becoming
a director subsequent to the Effective Date whose appointment to fill a vacancy
or to fill a new Board position was approved by a vote of at least
three-quarters of the directors comprising the Incumbent Board, or whose
nomination for election by the Company’s shareholders was approved by the same
nominating committee serving under an Incumbent Board, shall be, for purposes of
this clause (iii), considered as though he were a member of the Incumbent Board;
or (iv) the occurrence of any of the following of which the Incumbent Board does
not approve (A) merger or consolidation in which the Company is not the
surviving corporation or (B) sale of all or substantially all of the assets of
the Company; or (v) stockholder approval pursuant to a proxy statement
soliciting proxies from stockholders of the Company, by someone other than the
then current management of the Company, of a plan of reorganization, merger or
consolidation of the Company with one or more corporations as a result of which
the outstanding shares of the class of securities then subject to the plan of
reorganization are exchanged or converted into cash or property or securities
not issued by the Company.

(2) “Good Reason” shall mean, without the Executive’s express written consent,
the occurrence of any one or more of the following: (i) the assignment of the
Executive to duties materially inconsistent with the Executive’s authorities,
duties, responsibilities and status (including offices, titles, and reporting
requirements) as an officer of the Company, or other changes in the Executive’s
authorities, duties or responsibilities, if such assignment or changes result in
a material diminution in the Executive’s authorities, duties, or
responsibilities from those in effect immediately prior to the Change in
Control, including a failure to reelect the Executive to, or a removal of him
from, any office of the Company that the Executive held immediately prior to the
Change in Control; or (ii) the Company’s requiring the Executive to be based at
a location more than 50 miles from Houston, Texas

 

4



--------------------------------------------------------------------------------

(except for required travel on the Company’s business to an extent substantially
consistent with the Executive’s business obligations immediately prior to the
Change in Control) if such action constitutes a material change in the
geographic location where the Executive must perform services; or (iii) the
Company materially breaches this Agreement or any other written agreement with
the Executive under which the Executive provides services to the Company; or
(iv) a material reduction in the Executive’s base compensation as of the date of
the Change in Control; provided, in each case, that within thirty (30) days
following the occurrence of any of the events set forth herein, the Executive
shall have delivered written notice to the Company of his intention to terminate
his employment for Good Reason, which notice specifies in reasonable detail the
circumstances claimed to give rise to the Executive’s right to terminate
employment for Good Reason, the Company shall not have cured such circumstances
within thirty (30) days following the Company’s receipt of such notice, and the
Executive’s Separation from Service with the Company shall have occurred within
sixty (60) days following such failure to cure.

4. Restrictive Covenants.

(a) The Executive agrees that all information pertaining to the prior, current
or contemplated business of the Company and its corporate affiliates, and their
officers, directors, employees, agents, shareholders and customers (excluding
(i) publicly available information (in substantially the form in which it is
publicly available) unless such information is publicly available by reason of
unauthorized disclosure by the Executive or by any person or entity of whose
intention to make such unauthorized disclosure the Executive is aware and
(ii) information of a general nature not pertaining exclusively to the Company
that generally would be acquired in similar employment with another company)
constitutes a valuable and confidential asset of the Company. Such information
includes, without limitation, information related to trade secrets, customer
lists, production techniques, and financial information of the Company. In
connection with the performance and execution of his duties, the Company shall
make such information available to the Executive during the Term and the
Executive agrees that he shall, during the Term and continuing thereafter,
(A) hold all such information in trust and confidence for the Company and its
corporate affiliates, and (B) not use or disclose any such information to any
person, firm, corporation or other entity other than under court order or other
legal or regulatory requirement.

(b) To protect the confidential information described in Section 4(a), upon
expiration of the Term and continuing for a period ending two (2) years after
the Executive’s employment by the Company terminates for any reason whatsoever,
the Executive agrees that the Executive will not, directly or indirectly, own,
manage, operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any person, firm, corporation or other entity, in whatever
form, engaged in a Competing Business. For the purposes of this Agreement, a
“Competing Business” is defined as any business that provides the same or
similar products or services as the Company or its subsidiaries, including
without limitation any business which engages in the production or supply of
ceramic, resin-coated sand or other proppants for use in the hydraulic
fracturing of natural gas and oil wells, or for foundry or grinding media
purposes.

(c) During the Term and continuing for a period ending twelve (12) months after
the Executive’s employment by the Company terminates for any reason whatsoever,
the Executive agrees that the Executive will not, directly or indirectly,
individually or on behalf of other persons, solicit, aid or induce (i) then
remaining employees of the Company or its corporate affiliates to leave their
employment with the Company or its corporate affiliates in order to accept
employment with or render services to or with another person, firm, corporation
or other entity, or assist or aid any other person, firm, corporation or other
entity in identifying or hiring such employees or (ii) any customer of the
Company or its corporate affiliates who was a customer of the Company or its
corporate affiliates at any time during which the Executive was actively
employed by the Company to purchase products or services then sold by the
Company or its corporate affiliates from another person, firm, corporation or
other entity, or assist or aid any other person or entity in identifying or
soliciting any such customer.

(d) Prior to agreeing to, or commencing to, act as an employee, officer,
director, trustee, principal, agent or other representative of any type of
business other than as an employee of the Company during the period in which the
non-competition agreement, as described in Section 4(b), applies, the Executive
shall (i) disclose such agreement in writing to the Company and (ii) disclose to
the other entity with which he proposes to act in such capacity, or to the other
principal together with whom he proposes to act as a principal, the existence of
this Agreement, including, in particular, the non-disclosure agreement contained
in Section 4(a), the non-competition agreement contained in Section 4(b), and
the non-solicitation agreement contained in Section 4(c).

 

5



--------------------------------------------------------------------------------

(e) With respect to the restrictive covenants set forth in Sections 4(a), 4(b)
and 4(c), the Executive acknowledges and agrees as follows.

(i) The specified duration of a restrictive covenant shall be extended by and
for the term of any period during which the Executive is in violation of such
covenant.

(ii) The restrictive covenants are in addition to any rights the Company may
have in law or at equity.

(iii) It is impossible to measure in money the damages which will accrue to the
Company in the event that the Executive breaches any of the restrictive
covenants. Therefore, if the Executive breaches any restrictive covenant, the
Company and its corporate affiliates shall be entitled to an injunction
restraining the Executive from violating such restrictive covenants. If the
Company or any of its corporate affiliates shall institute any action or
proceeding to enforce a restrictive covenant, the Executive hereby waives the
claim or defense that the Company or any of its corporate affiliates has an
adequate remedy at law and the Executive agrees not to assert in any such action
or proceeding the claim or defense that the Company or any of its corporate
affiliates has an adequate remedy at law. The foregoing shall not prejudice the
Company’s or its corporate affiliates’ right to require the Executive to account
for and pay over to the Company or its corporate affiliates, and the Executive
hereby agrees to account for and pay over, the compensation, profits, monies,
accruals or other benefits derived or received by the Executive as a result of
any transaction constituting a breach of the restrictive covenants.

(f) The restrictions in this Section 4 shall be in addition to any restrictions
imposed on the Executive by statute or at common law.

5. Arbitration of Disputes.

(a) Any disagreement, dispute, controversy or claim arising out of or relating
to this Agreement or the interpretation or validity hereof shall be settled
exclusively and finally by arbitration. It is specifically understood and agreed
that any disagreement, dispute or controversy which cannot be resolved between
the parties, including without limitation any matter relating to interpretation
of this Agreement, may be submitted to arbitration irrespective of the magnitude
thereof, the amount in controversy or whether such disagreement, dispute or
controversy would otherwise be considered justiciable or ripe for resolution by
a court or arbitral tribunal. Notwithstanding this Section 5, the Company shall
be entitled to institute a court action or proceeding for injunctive relief as
provided in Section 4 of this Agreement.

(b) The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (“AAA”).

(c) The arbitral tribunal shall consist of one arbitrator. The parties to the
arbitration jointly shall directly appoint such arbitrator within thirty
(30) days of initiation of the arbitration. If the parties shall fail to appoint
such arbitrator as provided above, such arbitrator shall be appointed by the AAA
as provided in the Arbitration Rules and shall be a person who (i) maintains his
principal place of business within thirty (30) miles of the City of Houston,
Texas and (ii) has substantial experience in executive compensation. The parties
shall each pay an equal portion of the fees, if any, and expenses of such
arbitrator.

(d) The arbitration shall be conducted within thirty (30) miles of the City of
Houston, Texas or in such other city in the United States of America as the
parties to the dispute may designate by mutual written consent.

(e) At any oral hearing of evidence in connection with the arbitration, each
party thereto or its legal counsel shall have the right to examine its witnesses
and to cross-examine the witnesses of any opposing party. No evidence of any
witness shall be presented unless the opposing party or parties shall have the
opportunity to cross-examine such witness, except as the parties to the dispute
otherwise agree in writing or except under extraordinary circumstances where the
interests of justice require a different procedure.

(f) Any decision or award of the arbitral tribunal shall be final and binding
upon the parties to the arbitration proceeding. The parties hereto hereby waive
to the extent permitted by law any rights to appeal or to seek review of such
award by any court or tribunal.

(g) Nothing herein contained shall be deemed to give the arbitral tribunal any
authority, power, or right to alter, change, amend, modify, add to or subtract
from any of the provisions of this Agreement.

 

6



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary in this Agreement, the arbitration
provisions set forth in this Section 5 shall be governed exclusively by the
Federal Arbitration Act, Title 9, United States Code.

6. Miscellaneous.

(a) Each provision hereof is severable from this Agreement, and if one or more
provisions hereof are declared invalid the remaining provisions shall
nevertheless remain in full force and effect. If any provision of this Agreement
is so broad, in scope or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.

(b) Any notice to be given hereunder shall be given in writing. Notice shall be
deemed to be given when delivered by hand to the party to whom notice is being
given, or ten (10) days after being mailed, postage prepaid, registered with
return receipt requested, or sent by facsimile transmission with a confirmation
by registered or certified mail, postage prepaid. Notices to the Executive
should be addressed to the Executive as follows:

Gary Kolstad

c/o CARBO Ceramics Inc.

575 North Dairy Ashford

Suite 300

Houston, Texas 77079

Notices to the Company should be sent as follows:

CARBO Ceramics Inc.

575 North Dairy Ashford

Suite 300

Houston, Texas 77079

Attn: Secretary

with copies sent to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Attn: Christopher Austin, Esq.

Either party may change the address or person to whom notices should be sent to
by notifying the other party in accordance with this Section 6(b).

(c) The failure to enforce at any time any of the provisions of this Agreement
or to require at any time performance by the other party of any of the
provisions hereof shall in no way be construed to be a waiver of such provisions
or to affect the validity of this Agreement, or any part hereof, or the right of
either party thereafter to enforce each and every such provision in accordance
with the terms of this Agreement.

(d) This Agreement contains the entire agreement between the parties with
respect to the employment of the Executive by the Company after the Effective
Date and supersedes any and all prior understandings, agreements or
correspondence between the parties regarding such employment. It may not be
amended or extended in any respect except by a writing signed by both parties
hereto.

(e) The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has contributed to its
preparation (with advice of counsel, if desired). Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement. Rather, the
terms of this Agreement shall be construed fairly as to both parties hereto and
not in favor of or against either party, regardless of which party generally was
responsible for the preparation of this Agreement.

(f) This Agreement shall be governed by, and interpreted in accordance with, the
laws of Texas, without reference to its principles of conflict of laws.

(g) This Agreement shall not be assignable by either party hereto without the
written consent of the other, provided, however, that the Company may, without
the written consent of the Executive, assign this Agreement to (i) any entity
with which the Company is merged or consolidated or to which the Company
transfers substantially all of its assets or (ii) any entity controlling, under
common control with or controlled by the Company.

 

7



--------------------------------------------------------------------------------

(h) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument.

(i) The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.

[Remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized representative and the Executive has hereunto set his hand as of
the day and year above written.

 

CARBO CERAMICS INC. By:

 /s/ William C. Morris

William C. Morris, Chairman Date: 12-23-2014

 /s/ Gary A. Kolstad

Gary Kolstad Date: 12-16-2014

 

9